DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required.

Paragraph 0012 states that “the operating voltage of the stacks is preferably below the so-called thermoneutral voltage, which is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate.” It is unclear how the electrolysis unit can operate when the voltage is below the minimum thermodynamic voltage at which the electrolysis unit can operate. 

Claim Rejections - 35 USC  § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, while there is written description support for a method for generating ammonia synthesis gas when the electrolysis unit(s) is/are solid oxide electrolysis cell (SOEC) stack(s), there appears to be insufficient written description support for the full scope of the claim which includes a method for generating ammonia synthesis gas when the electrolysis unit(s) is/are not solid oxide electrolysis cell (SOEC) stack(s). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).

Further, the invention requires application of a voltage below the so-called thermoneutral voltage, which is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate (see page 3, lines 10-13 of the specification). While there is written description support for application of a voltage below the so-called thermoneutral voltage, there appears to be insufficient written description support for the full scope of the claim that does not require application of any voltage between the cathode and the anode. 

Claims 2, 4, 6, and 7 are rejected, because they also depend from the rejected claim 1. 
	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 3, there does not appear to be any antecedent basis for the claim term "the electrolysis unit." 

The second and third claim limitations appear to apply when the apparatus comprises a series of electrolysis units. It is unclear if there are any limitations which apply when the apparatus comprises only one electrolysis unit.

Further, an electrolysis cell may have two compartments - an anode compartment and a cathode compartment. With respect to the limitation "feeding a mixture of steam and compressed air into the electrolysis unit,” it is unclear into which compartment is fed the mixture of steam and compressed air.

Further, the limitation “wherein the nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air in or between the electrolysis units” has not been recited positively. It is unclear if this limitation is a required limitation or not.

Further, the first and second limitations appear to be inconsistent with each other, because as per the second limitation air may be added after the last electrolysis unit, but the first limitation requires air to be fed into the electrolysis unit.

Further, it is unclear if the “air added after each electrolysis unit” in the second limitation is same as or different from the compressed air recited in the first limitation.

Further, it is unclear if air is added before the first electrolysis unit as per the first limitation, or air is added after each electrolysis unit as per the second limitation.

Further, with respect to the second limitation, it is unclear what happens to the outlet of the last electrolysis unit.

Further, it is noted that the term “compressed” in line 3 is a relative term which renders the claim indefinite. The term “compressed air” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Regarding claim 2, it is unclear if the “air” recited in claim 2 is same as or different from the compressed air recited in claim 1.

Regarding claim 3, it is unclear how a single electrolysis unit can be the plural SOEC stacks.

Regarding claim 4, since paragraph 0012 of the specification states that thermoneutral voltage is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate, it is unclear how the operating voltage of the stacks can be below the thermoneutral voltage. 

Further, there does not appear to be any antecedent basis for the claim term "the stacks." 

Claims 2-7 are rejected, because they depend from one of the rejected claims 1 and 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington). 

The term “thermoneutral” is interpreted to mean adiabatic, i.e., not generating or consuming heat. 

Regarding claim 1, Cinti discloses a method for generating ammonia synthesis gas by electrolysis, said method comprising the steps of - feeding a mixture of steam and compressed air into an electrolysis unit (see Fig. 2 at the bottom of 1st column on page 468), wherein the electrolysis units are run in thermoneutral or endothermal mode (see Fig. 6 on page 471, and 1st paragraph of the Results and Discussion section on page 469).

Cinti discloses that nitrogen part of the ammonia synthesis gas is provided by air separation (see page 466, 2nd column), but Cinti does not disclose that the nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air in or between the electrolysis units, wherein either air is added after each electrolysis unit, or air is added only after the last electrolysis unit.

Carrington is directed to production of ammonia using nitrogen obtained from combustion of air with hydrogen (see Abstract). Carrington teaches that the nitrogen part of the synthesis gas is provided by burning the hydrogen produced by steam electrolysis by air (see Fig. 1 and 5; and paragraphs 0022 and 0030). There are only a finite number of options for adding, for example, before each electrolysis unit, in the electrolysis unit, or after the electrolysis unit. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti by providing the nitrogen part of the synthesis gas by burning the hydrogen produced by steam electrolysis as taught by Carrington instead of providing the nitrogen part of the ammonia synthesis gas by air separation as taught by Cinti. The person with ordinary skill in the art would have been motivated to make this modification, because Carrington teaches that the advantage of the modification would be to eliminate the expensive air separation unit. 

Regarding claims 1 and 2, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by performing routine experimentation to determine the details regarding where to add air and where to perform combustion.
 
Regarding claim 3, Cinti further teaches that the electrolysis unit(s) is/are solid oxide electrolysis cell (SOEC) stacks (see for example, Abstract). 

Regarding claim 4 paragraph 0012 of the specification states that thermoneutral voltage is the minimum thermodynamic voltage at which a perfectly insulated electrolysis unit would operate. Claim 4 can be examined for prior art only after the 112 (b) issue is resolved.

Regarding claim 5, there are only a finite number of options for burning the hydrogen produced by steam electrolysis by air is done, for example, inside the SOEC stacks, between separate SOEC stacks, before the SOEC stacks, or after the SOEC stacks. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by performing routine experimentation to determine where to burn the hydrogen produced by steam electrolysis by air.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington), as shown for claim 1 above, and further in view of US patent no. US  3,367,882 (hereinafter called Marshall).

Cinti in view of Carrington does not explicitly teach that the steam used is steam from an ammonia synthesis loop.  

Marshall is directed to a process for catalytic reforming of hydrocarbons to produce synthesis gas for use in the manufacture of synthetic ammonia (see column 1, lines 10-13). Marshall teaches that its process is capable of producing an unusually large quantity of high-pressure, byproduct steam for use in the synthesis gas and ammonia plant (see column 1, lines 34-40). Marshall further teaches that steam is recycled back into the zone of primary reforming (see column 2, lines 56-66).

It is noted that steam is used for generating hydrogen in both the conventional process of steam reforming of natural gas and in the SOEC process taught by Cinti. Therefore, one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of steam to the conventional process of steam reforming of natural gas to recycling steam to the SOEC process taught by Cinti.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti in view of Carrington by recycling steam generated in the ammonia synthesis loop to the SOEC process of Cinti as taught by Marshall. The person with ordinary skill in the art would have been motivated to make this modification, because Marshall teaches that steam generated in the ammonia synthesis loop is recycled back into the zone of primary reforming (see column 2, lines 56-66), and one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of steam to the conventional process of steam reforming of natural gas to recycling steam to the SOEC process taught by Cinti.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cinti et al, “Coupling Solid Oxide Electrolyser (SOE) with Ammonia Production Plant, Applied Energy 192 (2017) 466-476 (hereinafter called Cinti), in view of US pre-grant patent publication no. US 2008/0311022 (hereinafter called Carrington), and US patent no. US  3,367,882 (hereinafter called Marshall), as shown for claim 6 above, and further in view of Japanese patent application publication no. JP 2006016300 (hereinafter called Strait).

Cinti in view of Carrington and Marshall does not explicitly teach that the steam is mixed with recycle synthesis gas.

Strait is directed to a method for manufacturing ammonia from a synthesis gas stream (see Abstract). Strait teaches that a lean synthesis gas stream is recycled as a feed upstream from a reformer (see page 8, 4th paragraph).

It is noted that steam is used for generating hydrogen in both the conventional process of steam reforming of natural gas and in the SOEC process taught by Cinti. Therefore, one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of synthesis gas stream to the conventional process of steam reforming of natural gas to recycling synthesis gas stream to the SOEC process taught by Cinti.

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cinti in view of Carrington and Marshall by recycling both steam and synthesis gas to the SOEC process of Cinti as taught by Marshall and Strait. The person with ordinary skill in the art would have been motivated to make this modification, because of teachings of Marshall and Strait, and one of ordinary skill in the art would have been motivated to apply the teaching regarding recycle of synthesis gas to the conventional process of steam reforming of natural gas to recycling synthesis gas to the SOEC process taught by Cinti.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795